Third District Court of Appeal
                               State of Florida

                            Opinion filed July 13, 2016.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D15-1530
                          Lower Tribunal No. 15-1934
                             ________________


                          Robert A. Cohen, et al.,
                                   Appellants,

                                        vs.

                    Oliver Exterminating Corp., etc.,
                                    Appellee.


      An appeal from the Circuit Court for Miami-Dade County, John
Schlesinger, Judge.

      Cohen  Ruiz P.A. and Mario M. Ruiz and R. Edson Briggs, Jr., for
appellants.

    The Law Offices of Mark H. Ruff, P.A. and Mark H. Ruff and Leslie
Thomas (Maitland), for appellee.


Before SUAREZ, C.J., and ROTHENBERG and EMAS, JJ.

     SUAREZ, C.J.

     The Appellants, Robert and Deborah Cohen, seek to reverse the trial court’s

dismissal of their Amended Complaint against Oliver Exterminating Co., d/b/a
Guarantee Floridian, with prejudice. We reverse only as to Count 2 for simple

negligence. The allegations are sufficient to survive a motion to dismiss. In all

other respects we affirm the Order on appeal.




                                        2